IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 13-0795
                                         444444444444

                               CITY OF DALLAS, PETITIONER,
                                                 v.


                            TCI WEST END, INC., RESPONDENT
            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                           JUDGMENT

       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record and counsels’
briefs, but without hearing oral argument pursuant to Texas Rule of Appellate Procedure 59.1,
concludes that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               1)      The portion of the court of appeals’ judgment reversing the award of civil
                       penalties to the City of Dallas under chapter 54, subchapter B of the Texas
                       Local Government Code is reversed;

               2)      This case is remanded to the court of appeals for further proceedings
                       consistent with this Court’s opinion; and

               3)      The City of Dallas shall recover, and TCI West End, Inc., shall pay, the costs
                       incurred in this Court.

       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the
Fifth District and to the 160th District Court of Dallas County, Texas, for observance.


                           Opinion of the Court delivered Per Curiam.

                                           May 8, 2015
                                            **********